UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-14864 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-2778785 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1630 McCarthy Boulevard, Milpitas, California (Address of principal executive offices) (Zip Code) (408) 432-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filing,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o ( Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Shares outstanding of the registrant’s common stock: Class Outstanding at October 22, 2010 Common Stock, $0.001 par value per share 225,404,643 shares 1 EXPLANATORY NOTE This Quarterly Report on Form 10-Q/A for the period ended September 26, 2010 is being filed for the purposes of refiling Exhibit 32.1, and supersedes the prior filing of the Quarterly Report on Form 10-Q for the period ended September 26, 2010 in its entirety.In addition, the Company is adding additional disclosures in Management’s Discussion and Analysis of Financial Condition and Results of Operations as to why revenues increased 65% in the period ended September 26, 2010 as compared to the period ended September 27, 2009.No changes other than the changes to Exhibit 32.1 and to Management’s Discussion and Analysis of Financial Condition and Results of Operations are being made by means of this filing. 2 LINEAR TECHNOLOGY CORPORATION FORM 10-Q/A THREE MONTHS ENDED SEPTEMBER 26, 2010 INDEX Page Part I: Financial Information Item 1. Financial Statements Consolidated Statements of Income for the three months ended September 26, 2010 (unaudited) and September 27, 2009 (unaudited) 4 Consolidated Balance Sheets at September 26, 2010 (unaudited) and June 27, 2010 5 Consolidated Statements of Cash Flows for the three months ended September 26, 2010 (unaudited) and September 27, 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II: Other Information Item 1. Legal Proceedings 20-21 Item 1A. Risk Factors 22-27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures: 29 3 Item 1.Financial Statements LINEAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Three Months Ended September 26, September 27, Revenues Cost of sales (1) Gross profit Operating expenses: Research and development (1) Selling, general and administrative (1) Total operating expenses Operating income Interest expense(2) Interest income Income before income taxes Provision for income taxes Net income Basic earnings per share Shares used in the calculation of basic earnings per share Diluted earnings per share Shares used in the calculation of diluted earnings per share Cash dividends per share Includes the following non-cash charges: (1)Stock-based compensation Cost of sales Research and development Selling, general and administrative (2)Amortization of debt discount (non- cash interest expense) See accompanying notes 4 LINEAR TECHNOLOGY CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except par value) September 26, June 27, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $2,043 ($2,043 at June 27, 2010) Inventories: Raw materials Work-in-process Finished goods Total inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost: Land Buildings and improvements Manufacturing and test equipment Office furniture and equipment Property, plant and equipment, total Accumulated depreciation and amortization ) ) Property, plant and equipment, net Other noncurrent assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued payroll and related benefits Deferred income on shipments to distributors Income taxes payable Other accrued liabilities Convertible senior notes- current portion Total current liabilities Deferred tax liabilities Convertible senior notes (1) Other noncurrent liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 2,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value, 2,000,000 shares authorized; 225,066 shares issued and outstanding at September 26, 2010 (224,231 shares at June 27, 2010) Additional paid-in capital Accumulated other comprehensive income, net of tax Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See “Note 12. Subsequent Events” regarding the redemption of the current portion of the Company’s senior convertible notes on November 1, 2010. See accompanying notes 5 LINEAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended September 26, September 27, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Tax benefit (deficit) received on the exercise of stock-based awards ) Stock-based compensation Amortization of convertible senior notes discount Change in operating assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in inventories ) Decrease in prepaid expenses, other current assets and deferred tax assets Decrease in long-term assets Increase in accounts payable, accrued payroll, other accrued liabilities and noncurrent liabilities Decrease in deferred income on shipments to distributors ) ) Increase in income taxes payable Cash provided by operating activities Cash flow from investing activities: Purchases of marketable securities ) ) Proceeds from sales and maturities of available-for-sale securities Purchases of property, plant and equipment ) ) Cash provided by (used in) investing activities ) Cash flow from financing activities: Retirement of convertible senior notes - ) Issuance of common stock under employee stock plans Purchases of common stock ) ) Payments of cash dividends ) ) Cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes 6 LINEAR TECHNOLOGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Interim financial statements and information are unaudited; however, in the opinion of management, all adjustments necessary for a fair and accurate presentation of the interim results have been made.All such adjustments were of a normal recurring nature.The results for the three month period ended September 26, 2010 are not necessarily an indication of results to be expected for the entire fiscal year.All information reported in this Form 10-Q/A should be read in conjunction with the Company’s annual consolidated financial statements for the fiscal year ended June 27, 2010 included in the Company’s Annual Report on Form 10-K.The accompanying balance sheet at June 27, 2010 has been derived from audited financial statements.Because the Company is viewed as a single operating segment for management purposes, no segment information has been disclosed. Revenue Recognition The Company recognizes revenues when the earnings process is complete, when persuasive evidence of an arrangement exists, the product has been delivered, the price is fixed and determinable and collection is reasonably assured.During the first quarter of fiscal year 2011, the Company recognized approximately 14% of net revenues from domestic distributors that are recognized under agreements which provide for certain sales price rebates and limited product return privileges.Given the uncertainties associated with the levels of pricing rebates, the ultimate sales price on domestic distributor sales transactions is not fixed or determinable until domestic distributors sell the merchandise to the end-customer.At the time of shipment to domestic distributors, the Company records a trade receivable and deferred revenue at the distributor purchasing price since there is a legally enforceable obligation from the distributor to pay for the products delivered.The Company relieves inventory as title has passed to the distributor and recognizes deferred cost of sales in the same amount. “Deferred income on shipments to distributors” represents the difference between deferred revenue and deferred cost of sales and is recognized as a current liability until such time as the distributor confirms a final sale to its end customer. At September 26, 2010, the Company had approximately $39.1 million of deferred revenue and $7.3 million of deferred cost of sales recognized as $31.8 million of “Deferred income on shipments to distributors.”The Company believes that its deferred costs of revenues have limited risk of material impairment as the Company offers stock rotation privileges to distributors (up to 3% to 5% of quarterly purchases) which enable distributors to rotate slow moving inventory. In addition, stock rotated inventory that is returned to the Company is generally resalable.The Company reviews distributor ending on-hand inventory balances, as well as orders placed on the Company to ensure that distributors are not overstocking parts and are ordering to forecasted demand. To the extent the Company had a significant reduction in distributor price or grants significant price rebates, there could be a material impact on the ultimate revenue and gross profit recognized. The price rebates that have been remitted back to distributors have generally ranged from $2.2 million to $3.2 million per quarter. The Company’s sales to international distributors are made under agreements which permit limited stock return privileges but not sales price rebates.Revenue on these sales is recognized upon shipment at which time title passes.The Company has reserves to cover expected product returns.If product returns for a particular fiscal period exceed or are below expectations, the Company may determine that additional or less sales return allowances are required to properly reflect its estimated exposure for product returns.Generally, changes to sales return allowances have not had a significant impact on operating margin. 2. Fiscal Period The Company operates on a 52/53-week fiscal year ending on the Sunday nearest June 30.Fiscal year 2010 was a 52-week year.Fiscal year 2011 is a 53-week fiscal year, with the additional week falling in the three month period ending January 2, 2011, the Company’s second quarter. 3. Earning Per Share Basic earnings per share is calculated using the weighted average shares of common stock outstanding during the period.Diluted earnings per share is calculated using the weighted average shares of common stock outstanding, plus the dilutive effect of stock options using the treasury stock method.The following table sets forth the reconciliation of weighted average common shares outstanding used in the computation of basic and diluted earnings per share: 7 Three Months Ended In thousands, except per share September 26, September 27, amounts Numerator - net income $ $ Denominator for basic earnings per share- weighted average shares Effect of dilutive securities – employee stock options Denominator for diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ 4. Fair Value The Company has determined that the only assets and liabilities in the Company’s financial statements that are required to be measured at fair value on a recurring basis are the Company’s investment portfolio assets.GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability. The three levels of the fair value hierarchy are described below: Level 1.Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. The Company’s Level 1 assets consist of investments in money-market funds and United States Treasury securities that are actively traded. Level 2.Valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. The Company’s Level 2 assets consist of municipal bonds, obligations of U.S. government-sponsored enterprises, corporate debt and commercial paper that are less actively traded in the market, but where quoted market prices exist for similar instruments that are actively traded. The Company determines the fair value of its Level 2 assets by obtaining non-binding market prices from its third-party portfolio managers on the last day of the quarter. Level 3. Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company has no Level 3 assets. The following table presents the Company’s fair value hierarchy for its financial assets (cash equivalents and marketable securities) measured at fair value on a recurring basis as of September 26, 2010: 8 In thousands Quoted Prices in Active Markets Significant Other for Identical Observable Inputs Description Instruments (Level 1) (Level 2) Total Assets Investments in U.S. Treasury securities and money-market funds $ $
